Citation Nr: 1206231	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had active service from February 21, 1990 to April 5, 1990, a period of one month, 15 days (45 days), and from October 12, 1993 to November 24, 1993, a period of one month, 13 days (44 days).  It also appears that the Veteran may have had a period of inactive service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  This claim was Remanded by the Board in 2009 and 2010.

The Veteran testified at personal hearings at the RO in 2005 and in 2006 regarding the issue on appeal.  The transcripts of those hearings are associated with the record.


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran does not currently have a medically-diagnosable chronic disorder of the right knee or of the left knee.


CONCLUSION OF LAW

The Veteran did not incur a right knee, left knee, or bilateral knee disorder in service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a bilateral knee disorder.  Before addressing the merits of the claim, the Board will address whether VA has met its duties to assist the Veteran.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Duty to Notify

The Veteran was notified of the general provisions of the VCAA by the RO in correspondence dated in December 2004.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Numerous communications were issued thereafter, including a statement of the case (SOC) in 2005 and multiple supplemental statements of case (SSOCs) following readjudication of the claim in 2006 and 2007, and readjudication following the Board Remands in 2009 and 2010.  Another notice to the Veteran about VA's duties to notify and assist him was sent to the Veteran in January 2011.

The Board notes that the December 2004 letter to the Veteran regarding the duties to notify and assist, and the following letters, did not include the criteria governing assignment of a disability rating and an effective date, if the claim were to be granted.  In fact, the interpretation that VA was required to provide such notice was issued in 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the claim for service connection is not granted, lack of notice of the criteria governing an award after a grant of service connection is not prejudicial to the Veteran.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The transcripts of the Veteran's personal hearings demonstrate that the Veteran is aware of the information and evidence necessary to substantiate the claim for service connection and has been provided opportunities to submit such evidence.  The duty to notify has been fulfilled.

Duty to Assist

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records for one period of service have been obtained.  The Veteran has been notified that medical records of his 1990 period of service cannot be located, and the Veteran's testimony at his 2006 personal hearing demonstrates that the Veteran is aware that these records have not been located.  The Veteran is not prejudiced by the absence of these records, as the Veteran does not contend that any disorder or injury related to this appeal was incurred during the Veteran's service in 1990.  The Veteran has testified that no disorder was present at the time of his service entrance in October 1993.  

The Veteran was afforded VA examinations of the knees in 2005, 2009, and 2011.  The Veteran submitted a private clinical opinion dated in 2009 on his own behalf.  The Board's Remand instructions to provide VA examinations and to reconcile the differing medical opinions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  The Board notes that a 2009 VA examination report and a 2011 VA examination report refer to an April 2008 VA treatment record which is not associated with the claims file.  The Board Remands did not direct the RO to associate the April 2008 treatment record with the claims files.  

Although the 2009 and 2011 VA examination reports refer to the April 2008 VA treatment record, the Veteran is not prejudiced by the absence of this record from the file, since the Veteran submitted private treatment records, reports of 12 sessions of physical therapy rendered in April 2008, immediately subsequent to the April 2008 VA treatment, through June 2008.  Those April 2008 through June 2008 private physical therapy records are favorable to the Veteran's claim.  In this case, the 2009 and 2011 VA opinions, which show that the Veteran does not have a medically-diagnosable chronic right or left knee disorder, include review of the favorable April 2008 through June 2008 private treatment records.  The 2009 and 2011 VA examination reports demonstrate that the knee symptoms present in 2008 resolved or were not manifestations of a diagnosable disorder.  The Board concludes that, even if the April 2008 VA record were favorable to the Veteran's claim, that evidence could only be cumulative of the April 2008, May 2008, and June 2008 favorable private treatment records which are already associated with the claims file.  

Addition to the record of the April 2008 VA treatment record referenced by the examiners who conducted the 2009 and 2011 VA examinations would be fruitless, since the records subsequent to 2008 overwhelmingly demonstrate that the Veteran does not currently manifest a diagnosable disorder of either knee.  The Veteran is not prejudiced by the lack of association of the April 2008 VA treatment record with the claims file, because addition of another treatment record dated in 2008, no matter how favorable to the Veteran, cannot overcome the fact that the Veteran's radiologic, MRI, and physical examinations in 2009 and 2011 demonstrate that no medically-diagnosable right or left knee disorder is present.  

The Veteran has submitted lay statements in support of his claim.  The Veteran has not identified any other medical records or evidence pertinent to his claim.  The Board is unaware of any outstanding pertinent evidence, except as described above.  Therefore, the Board is satisfied that the VA has complied with duty-to-assist requirements.  The Board finds that the three examinations rendered to the Veteran through the pendency of this appeal are more than adequate to meet the duty to assist.  

VA has conducted all development directed in the prior Remands and has fulfilled its duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed. 
Law and Regulations - Service Connection 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, no presumption of service connection applies where a veteran has less than 90 days of service.  It appears that the veteran in this case served slightly less than 90 days.  38 U.S.C.A. § 1112.  

VA must afford "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Facts and analysis

In this case, the Veteran had a period of service in 1990.  The records of that period of service have not been located.  The Veteran enlisted in a different service department in 1993, and no knee disorder was identified at the time of entrance examination.  Individual sick slips reflect that the Veteran reported knee pain during his brief period of service in 1993.  The Veteran has testified and reported that he sought treatment for knee pain about six months after his 1993 service discharge.  He has testified and stated that he has had continuing and chronic bilateral knee pain since his service discharge.  

VA inpatient and outpatient treatment records dated in 1994 and in 1998 through 2000 reflect treatment for a variety of disorders, including headaches, hematemesis, gastritis, hand weakness, and depression.  However, these records but do not reflect that the Veteran reported diagnosis of a knee disorder or that he sought treatment for knee pain.  

At the November 2005 VA examination, the Veteran reported that he injured his knees in service.  He reported chronic, continuing knee pain.  The examiner found no objective evidence of knee pathology of either knee on VA examination.  The Veteran manifested a normal gait, full range of motion, and no instability.  Radiologic examination was interpreted as showing that both knees were normal.  The examiner concluded that there was no clinical evidence of disease of either knee.  

At his July 2006 personal hearing, the Veteran testified that his knees would grind, click, or snap at times.  He testified that he had no post-service treatment for a knee disorder prior to the November 2005 VA examination of the knees.  

VA outpatient treatment records disclose that the Veteran reported knee pain in November 2006.  The provider noted that there were prior normal x-rays, and noted he suspected patellofemoral syndrome.  In May 2007, the Veteran reported that his knees gave out and he fell.  He inquired as to whether he should have knee braces.  In October 2007, the Veteran reported that he fell and injured his right knee.  In November 2007, he reported continued knee pain.  

Outpatient private physical therapy notes from Sister Kenny Sports and Physical Therapy Center dated in April 2008, May 2008, and June 2008 reflect that the Veteran was referred by Dr. DVT for treatment of right shoulder and right knee pain.  As discussed above, an April 2008 VA evaluation is not of record.  

The April 2008 through June 2008 private physical therapy notes reflect that the Veteran reported knee pain with a variety of tests and motions.  He attributed the pain to knee injuries incurred in service in 1993.  The physical therapy notes describe decreased range of motion, mild ACL (anterior cruciate ligament) laxity, meniscus irritation, and patellofemoral joint dysfunction.  

In 2009, the Veteran submitted a private medical statement from Dr. JH, Riverside Chiropractic.  Dr. H. stated that he examined the Veteran in March 2009.  At that time, the Veteran had flexion to 100 degrees in the knees bilaterally out of a normal range of flexion of 130 degrees, Dr. H. stated.  The Veteran had increased pain with abduction stress, adduction stress, and with extension.  Dr. H. opined that it was likely that the Veteran had internal derangement of both knees, more likely than not due to injuries sustained during service in 1993.  Dr. H. stated that MRI imaging would be required for definitive diagnosis.

On VA examination conducted in April 2009, the examiner requested radiologic examination of each knee.  Radiologic examination was interpreted as showing that both knees were normal.  The examiner found no objective evidence of knee pathology of either knee on VA examination.  The Veteran manifested a normal gait, full range of motion, and no instability.  The examiner concluded that there was no clinical evidence of disease of either knee.  

From March 2009 through August 2010, the Veteran reported heaviness and pain in the lower extremities.  He was followed for possible venous insufficiency.  Normal walking was noted in August 2010.  

On VA examination conducted in March 2011, the examiner requested radiologic examination of each knee.  Radiologic examination was interpreted as showing that both knees were normal.  MRI (magnetic resonance imaging) conducted in March 2011 was interpreted as normal, except for a benign popliteal cyst, right knee.  For purposes of information only, the Board notes that the popliteal area is the depression in the posterior region of the knee, and denotes the surface of the knee.  Dorland's Illustrated Medical Dictionary 748, 1517 (31st ed. 2007).  Thus, this finding is consistent with the examiner's conclusion that the radiologic examinations disclose no disorder of either knee joint.  

The examiner who conducted the 2011 VA examination discussed the Veteran's complaints of knee pain in 1993, the favorable private records dated April 2008 through June 2008 (referencing those records as treatment by the "Sr. Kenny Institute"), among other history of record.  On objective examination in March 2011, the Veteran manifested "normal" gait, full range of motion, and there was no instability on objective examination.  The examiner concluded that there was no clinical evidence of disease of either knee.  The examiner explained that the 1993 and 2008 knee symptoms were related to acute injuries which did not result in residuals.  The 2011 VA examination report is highly persuasive evidence that the Veteran does not manifest a disorder of either knee.  

The 2011 radiologic examination reports, together with the report of 2011 physical examination, demonstrate that the diagnosis of internal derangement of the knees "suspected" by Dr. H. in 2009 was incorrect.  Since Dr. H. stated that MRI imaging would be required for definitive diagnosis, and the 2011 MRI demonstrated that no internal derangement was present in either knee, Dr. H's opinion is of very low persuasive or probative value.  Similarly, the reports of the 2009 and 2011 VA examinations demonstrate that the suspected diagnosis of patellofemoral syndrome raised in 2006 was no longer present.  The April 2009 and March 2011 VA examination reports reflect that symptoms of knee pain, meniscus irritation, and patellofemoral joint dysfunction present during private treatment in 2008 resolved.  

The Veteran is competent to state and testify that he has experienced chronic knee pain since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to state that he experiences bilateral knee pain, his statements as to pain do not establish that there is a diagnosable chronic medical disorder of either knee.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (laypersons are not generally competent to render medical opinions, including etiology opinions).  In particular, the Board notes that complaints of pain, without medical identification of an underlying pathology, are not sufficient alone to establish that a disability is present.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, even though the Veteran's lay statements indicate that chronic knee pain has been present since 1993, those lay statements cannot serve as the factual basis for granting service connection in the absence of a diagnosable medical disorder.

The Board notes that the medical evidence reflects that the Veteran is treated for a psychiatric disorder.  The Veteran's treating providers have opined that the Veteran's psychiatric disorder may present as physical illness and may present through exaggeration of symptoms.  See April 1999 Psychiatric Report; November 2005 VA psychiatric examination report; April 2009 VA psychiatric examination report.  As discussed above, the Veteran is competent to state that he experiences knee pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board accepts as credible the Veteran's report of his belief that he experiences chronic knee pain.  Nevertheless, even accepting the Veteran's reports that he believes he has experienced chronic knee pain since his service in 1993 as both competent and credible, the Veteran's reports and complaints do not establish that there is a diagnosable right or left knee disorder.  

The medical evidence establishes that, from time to time during his adult life, the Veteran has experienced injury to one or both knees, including a report of knee injury and pain during service in 1993.  However, the preponderance of the medical evidence demonstrates that, as of March 2011, the Veteran did not manifest a diagnosable chronic disorder or objective pathology of either the right knee or of the left knee.  No knee injury, whether incurred during service or following service, has resulted in a chronic disorder of either knee.  Thus, the Veteran did not incur a chronic right knee or chronic left knee disorder during service in 1993.  

There is no evidence that arthritis or any knee disorder which is identified by statute or regulation as chronic was manifested within any presumptive period specified for service connection for a chronic disease.  In the absence of a medically-diagnosable chronic right or left knee disorder, the laws governing service connection do not authorize an award of service connection for a right knee disorder or a left knee disorder on the basis of presumptive service connection, even if it is assumed, in this case, that presumptive service connection could be applied.  As noted above, it appears that the Veteran's service in this case is too brief for application of any presumption.  

In the absence of a medically-diagnosable chronic right or left knee disorder, the laws governing service connection do not authorize an award of service connection for a right knee disorder or a left knee disorder on any basis.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires a finding of a current disability and a relationship between that current disability and the Veteran's service).

The preponderance of the evidence is against the claim.  There is no reasonable doubt as to whether the Veteran has a chronic right or left knee disorder which was incurred in service.  38 U.S.C.A. § 5107(b).  The appeal for service connection for a bilateral knee disorder, to include a right knee disorder or a left knee disorder, must be denied.  


ORDER

The appeal for service connection for a bilateral knee disorder, to include a right knee disorder or a left knee disorder, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


